Barker, J.
We assume in favor of the defendant that a room kept open by a common victualler ■ merely as a dining-room is not a shop within the meaning of St. 1895, c. 434, § 2. But the ruling asked for by the defendant was too broad. It went upon the ground that if the defendant’s principal business was supplying meals sbe could not be guilty of keeping the place open on the Lord’s day. If one of her purposes in keeping the place open was the sale of cigars she was guilty of the offence charged. The sale of cigars in the restaurant on the Lord’s day was evidence for the jury that one of the defendant’s purposes in keeping it open was to make such sales. Because of this evidence the request was rightly refused. The only exception is to the refusal to give the request. It is to be presumed that correct instructions were in fact given.

jExceptions overruled.